                  Case 2:20-cv-01643-JCC Document 14 Filed 02/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9           NEGUSE NAIZGHI, et al.,                            CASE NO. C20-1643-JCC
10
                                    Plaintiffs,                 MINUTE ORDER
11
                      v.
12
             HARTFORD CASUALTY
13           INSURANCE COMPANY,
14                                  Defendant.
15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 13). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without
19
     a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”
20
     Here, all parties that have appeared stipulate that all claims shall be dismissed with prejudice.
21
     Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. All
22
     claims in this action are DISMISSED with prejudice and without costs to any party, with each
23
     party to bear its own attorney fees and other litigation expenses. The Clerk is directed to CLOSE
24
     this case.
25
     //
26
     //


     MINUTE ORDER, C20-1643-JCC
     PAGE - 1
             Case 2:20-cv-01643-JCC Document 14 Filed 02/05/21 Page 2 of 2




 1         DATED this 5th day of February 2020.

 2
                                                  William M. McCool
 3                                                Clerk of Court
 4                                                s/Paula McNabb
 5                                                Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-1643-JCC
     PAGE - 2
